DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to Applicant’s submission filed 7/20/2022.
Claims 1-15 are currently pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS has been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15:
Claim 15 recites “a coupling between the motor and the shaft to allow the shaft and the frame to be longitudinally movable along the axis of rotation”, however, “the axis of rotation” lacks sufficient antecedent basis rendering the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. US 2018/0186484.
Regarding claims 1 and 5: 
Kikuchi teaches a packaging machine and method (FIG. 1, machine 1) which unwinds a bottom film web (3) from a first supply roll (11) and conveys the bottom film web intermittently ([0026]) along the packaging machine, wherein the packaging machine comprises 
a forming station (13) that forms the bottom film web into packaging cavities (31), which are then filled with a product (M) to be packaged, 
a sealing station (18), wherein in the sealing station, a top film web (4) is sealed to the bottom film web ([0041]), 
the top film web is unwound from a second supply roll (16), and the bottom film web and the top film web are respectively tensioned by means of a dancer roll (114/116), wherein 
the first supply roll is driven by means of a motor (1151; [0054]), and parameters of the motor which, include rotation speed and/or torque, are adjusted based on parameters of the first supply roll (e.g. evident from [0058]: e.g. the speed in which the first supply roll 11 is driven, is based on the amount of the bottom film 3 unwound from 11; this amount may broadly be considered to be a parameter of the first supply roll 11). 
Regarding claim 2: 
Kikuchi teaches the packaging machine as claimed in claim 1, as discussed above, wherein the motor is a torque motor (implied in first sentence of [0055]). 
Regarding claim 3: 
Kikuchi teaches the packaging machine as claimed in claim 1, as discussed above, wherein the dancer roll has a movement transducer that is a rotary encoder, and a signal of the movement transducer is used to regulate and/or control the motor (118b can be considered a two-position rotary encoder). 
Regarding claim 6: 
Kikuchi teaches the method as claimed in claim 5, as discussed above, wherein the second supply roll is unwound, at least substantially, in accordance with a feed rate of the bottom film web (e.g. [0026], “so that the tension of the packaging materials 3 and 4 is maintained constant for each intermittent transfer”). 
Regarding claim 8: 
Kikuchi teaches the method as claimed in claim 5, as discussed above, wherein at least when the film web is changed, the diameter and/or the weight of the first supply roll are determined (e.g. the operator would determine that the diameter of a new roll corresponds to a new roll diameter). 
Regarding claim 9: 
Kikuchi teaches the method as claimed in claim 5, as discussed above, wherein at least during automatic unwinding of the first supply roll, a deviation of an actual position from a target position of the dancer roll is registered and, from this, a correction value to a previously calculated unwinding speed/torque is determined and taken into account (at least [0060]-[0061] describes using the position of the dancer to control the feeding of the sheet). 
Regarding claim 10: 
Kikuchi teaches the method as claimed in claim 5, as discussed above, wherein the dancer roll has a movement transducer, that is a rotary encoder, and a signal of the movement transducer is used to regulate and/or control the motor (118b can be considered a two-position rotary encoder). 
Regarding claim 11: 
Kikuchi teaches the method as claimed in claim 5, as discussed above, wherein a nominal width of the bottom film web and the top film web is inputted (the width of both films is a machine input parameter; [0027],[0036]). 
Regarding claim 12: 
Kikuchi teaches the method as claimed in claim 5, as discussed above, wherein the parameters of the  first supply roll parameters are drawn from a data carrier (118b carries a control parameter to control the motor). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi, as applied above, and further in view of Bloomfield et al. US 2016/0187484.
Regarding claims 7 and 13: 
Kikuchi teaches the method as claimed in claim 5, as discussed above, but does not teach wherein parameters of the motor, that include rotation speed and torque, are set on a basis of the parameters of the second supply roll, in particular a diameter and weight of the second supply roll; nor wherein, on a basis of the parameters of the first supply roll, the residual length of the film web is determined.
In describing the state of the art, however, Bloomfield discloses “Roll diameter sensing mechanisms are also used in torque regulated tension control systems where the measured diameter of the roll provides an inertia compensation for acceleration and deceleration and a torque or tension set point. For example, in a speed regulated tension control system, the measured diameter is used for inertia calculations that adjust a speed loop gain and velocity set point for a drive motor.” ([0003]).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Kikuchi method by providing means to detect the diameter (weight being a direct function of the diameter) of both film rolls in order to determine parameters for controlling the motor (speed and/or torque) and the amount of film wed remaining, since Bloomfield discloses it is well-known to have “the measured diameter used for inertia calculations that adjust a speed loop gain and velocity set point for a drive motor”. A person having ordinary skill in the art would recognize that if the diameter is determined in this way, then the remaining length of the web would be known, and could be used to control the machine to stop once the rolls are spent.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. US 2018/0186484 in view of CN202186781 (the ‘781 publication; see translation provided with IDS).
Regarding claims 4 and 14: 
As described above, Kikuchi teaches a packaging machine and method which unwinds a bottom film web from a first supply roll and conveys the bottom film well intermittently or continuously along the packaging machine, the packaging machine comprises a forming station that forms the bottom film web into packaging cavities, which are then filled with a product to be packaged, wherein the packaging machine comprises a sealing station and subsequently, in the sealing station, a top film web is sealed to the bottom film web, wherein the top film web is unwound from a second supply roll, and the first supply roll and/or the second supply roll is rotatably mounted on a shaft, wherein, as a result of the rotation, the bottom film web and/or the top film web is unwound in a running direction, wherein the first supply roll and/or the second supply roll is driven by means of a motor, and parameters of the motor which, include rotation speed and/or torque, are adjusted based on can be set on a basis of parameters of the first supply roll and/or the second supply roll (e.g. evident from [0058]: e.g. the speed in which the first supply roll 11 is driven, is based on the amount of the bottom film 3 unwound from 11; this amount may broadly be considered to be a parameter of the first supply roll 11).
Kikuchi does not disclose the shaft comprises a longitudinal center axis and the shaft is displaced along the longitudinal center axis.
The ‘781 publication discloses a device for unwinding related film webs on shafts, the shafts comprising a longitudinal center axis (5) and the shaft is displaced along the longitudinal center axis ([0008]), in order to automatically align the film web as it is dispensed ([0007]).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the machine and method of Kikuchi, by having the shaft displaceable along the longitudinal center axis, as taught by the ‘781 publication, in order to better align the film web as it is dispensed.
Response to Arguments
Applicant’s remarks have been carefully but are not persuasive due to the broad language of the claims. Applicant argues Kikuchi does not disclose adjusting motor speed or torques based on parameters of the first (or second) supply rolls. Examiner takes the position that, as is evident from at least [0058], the speed in which the first supply roll 11 is driven, is based on the amount of the bottom film 3 unwound from 11; this amount may broadly be considered to be a parameter of the first supply roll 11. To overcome the Kikuchi reference, Examiner believes the claims should be amended to recite how the claimed parameter of the roll amounts to more than just a characteristic of the roll, which would include the amount of film being unwound from it.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731